Citation Nr: 1819916	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-28 602	)	
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUE

Entitlement to service connection for fibromyalgia, to include as secondary to a service-connected acquired psychiatric disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Bates, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 2001 to May 2005.

This matter comes before the Board of Veterans' Appeals (Board) from the RO.


FINDING OF FACT

The Veteran has been diagnosed with fibromyalgia, and the competent evidence of record reasonably attributes his fibromyalgia symptoms to his service-connected acquired psychiatric disability.


CONCLUSION OF LAW

The criteria to establish entitlement to service connection for fibromyalgia have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for fibromyalgia, to include as secondary to a service-connected acquired psychiatric disability.  Establishing secondary service connection generally requires (1) the existence of a present disability, (2) an already service-connected disability, and (3) that the present disability was either (a) caused or (b) aggravated by the already service connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran has been diagnosed with fibromyalgia, and he was recently service-connected for an acquired psychiatric disability, which satisfies the first two secondary service connection elements.  See id.  Regarding the final element of causation, the Board observes that a prior VA examination specifically attributed his fibromyalgia symptoms to his acquired psychiatric disability.  See, e.g., VA Examination, 4-5 (Mar. 22, 2011).  Affording the Veteran the benefit of the doubt, the Board finds that he has satisfied the final service connection element of causation; consequently, the criteria to establish service connection for fibromyalgia have been met.  See 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.3010 (2017); Allen v. Brown, 7 Vet. App. 439 (1995); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for fibromyalgia is granted.




____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


